DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Applicant’s Remarks, Amendments and Arguments filed 12/13/2021. 
3. Please note claims 3, 10 and 17 were canceled, claims 1-2, 4-9, 11-16 and 18-20 are pending rejected in which claims 1, 8 and 15 are independent.
4. Objections made to Claims 9 and 16 are withdrawn as a necessity to the amendments made to the claims.
Double Patenting Rejection
5. The non-statutory double patenting rejections made to claims 1-20 against U.S. Patent 10664661 (issued 05/26/2020 to the parent application 15615534 filed 06/06/2017) is hereby withdrawn as a necessity to the corresponding terminal disclaimer filed and approved 12/13/2021.
Response to Arguments
6. Applicant's arguments filed 12/13/2021 have been fully and respectfully considered, please refer to below discussions for the Examiner’s responses.
Concerning the Applicant’s argument that “”the portion of Erhart on which the Examiner relies fails to disclose, at least, "identifying the predetermined communication data from the one or more monitored communication activities and responsive to identifying the predetermined communication data, assigning the sentiment score to the one or more communication devices" as required by Claim 8, as amended. Instead, Erhart discloses determining "an annoyance score of [a] text communication." However, determining an annoyance score for a text communication is simply not the same as "identifying the predetermined communication data from the one or more monitored communication activities and responsive to identifying the predetermined communication data, assigning the sentiment score to the one or more communication devices"”, the Examiner respectfully submits that the cited for the required subject matters as highlighted above may be “simply not the same” as the Applicant correctly assessed.
However, Erhart under Erhart in view of Beattie, JR. is cited for providing an equivalent to the required.
Erhart teaches monitoring text communication to identify issues by analyzing texts, providing responses related to the issues and scoring the responses. In the monitoring, responding and scoring processes, previous history database was looked in and previous communications and its responses scores related text communication issues stored there in was identified (See [0023], for example). Here the stored responses scores of previous text communications is interpreted predetermined. Further, in an effort to clarify that Erhart’s teaching is applicable to issues related to devices, previously cited reference published to 
As such, Erhart seems reasonably disclosed “identifying the predetermined communication data from the one or more monitored communication activities”.
As per “responsive to identifying the predetermined communication data, assigning the sentiment score to the one or more communication devices”, Erhart teaches “responsive to identifying the predetermined communication data, assigning the sentiment score to the one or more” responses to the text communication issues (See ERHART: [0016], determining an annoyance score of the text communication can be by giving a number (i.e., positive and/or negative) to specific words/phrases (a phrase can be one or more words) in the responses to the text communication issues, for example). 
As the Applicant correctly pointed, the cited may not be the same as for applying to communication device(s). For further clarifying the grounds previously set forth, Beattie, JR. is additionally cited in the instant action (See Beattie, JR.: [0026], identifying a particular device associated with an identified issue) for applying scoring an issue response to scoring device issue. As Beattie, JR. was imported for properly curing deficiency of Erhart, it is respectfully submitted the applying seems to be applicable and reasonable.
Furthermore, with respect to the limitation “logging one or more monitored communication activities in connection with case data”, some clarification in the instant action was made for more focusing on the term “logging”.

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.1. Claims 1-2, 4-5, 7-9, 11-12, 14-16 and 18-19 are rejected being unpatentable over 
ERHART et al.: “CONDITIONING RESPONSES TO EMOTIONS OF TEXT COMMUNICATIONS”, U.S. Patent Application Publication US 2012/0011208 A1, filed Jul. 9, 2010 and published Jan. 12, 2012, hereafter “ERHART”), in view of 
Beattie, JR. et al.: “NETWORK ANALYSIS BASED ON AMBIENT ELECTROMAGNETIC SIGNALS”, U.S. Patent Application Publication US 20140161236 A1, filed December 6, 2012 and published June 12, 2014, hereafter “Beattie, JR.”).

As per claim 8, ERHART teaches a computer-implemented method for scoring sentiments of communication activity, comprising:
logging one or more monitored communication activities in connection with case data (See Figs. 3-4, [0027], [0022] and [0028]-[0030], communication monitor 102 monitors 300 a text communication from a user to identify an issue in the text communication; previous history database contains information in regard to the history of contact center such as previously monitored communications on social network and prior responses 221 to different issues in contact center; and selecting a previous response, creating a new one or changing a response to the text communication and sending to the user and “is done”. Here the issue and response reads on case data, and the selecting previous response, creating and/or changing response and then sending to the user concluding with “done” does making note of the response to the issue, the monitored activity, teaches an act of logging);
based on one or more correlations between the one or more monitored communication activities and predetermined communication data (See Figs. 2-3, [0023] and [0024], Communication analyzer 104 identifies a customer complaint about product XYZ (issue) in the email. Communication analyzer 104 determines a score of 50 for the email by looking at words, phases, context, and the like of the email complaining about a product and also by looking in the previous history database 220 for prior responses 221 of prior communication(s) and score(s) of the prior communications with the person and/or another person to determine the score of the communication. Here the prior responses 221 of prior communication(s) and score(s) of the prior communications is interpreted the predetermined communication data).
ERHART teaches sentiment score of email for a product based on correlations and further teaches monitoring and responding issues of text communications of a contact center, a service center; and ERHART does not explicitly teach ticket(s) specifically for the service centers associated with one or more communication devices.
On the other hand, as an analogous art on managing service subjects and communication matters at service center(s),
Beattie, JR. teaches at least one of one or more service center tickets associated with one or more communication devices (See [0027]-[0029] and [0031], a customer service center that is adapted to receive customer complaints associated with service of 
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine the teaching of Beattie, JR. with ERHART reference because Beattie, JR. is dedicated to identifying at least one issue associated with the wireline network based on the correlation, ERHART is dedicated to monitoring text communication and the combined teaching would have enabled ERHART to route large quantity of text communications via different frequencies in order to avoid, or reduce the impact of, the interference.
ERHART in view of Beattie, JR. further teaches:
identifying the predetermined communication data from the one or more monitored communication activities (See ERHART: Figs. 2-3, [0016] and [0023]-[0024], communication analyzer 104 identifies a customer complaint about product XYZ (issue), in the email, communication analyzer 104 determines a score of 50 for the email by looking at words, phases, context, and the like of the email complaining about a product and also by looking in the previous history database 220 for prior responses 221 of prior 
responsive to identifying the predetermined communication data, assigning the sentiment score to the one or more communication devices (See ERHART: [0016], an annoyance score of the text communication can be determined by giving a number (i.e., positive and/or negative) to specific words/phrases (a phrase can be one or more words) in the text communication. Another option would be to divide the total score of the words/phrases by the number of words in the text communication to get the annoyance score, or the total could be normalized based on the number of words in the text communication; and Beattie, JR.: [0026], identifying a particular device associated with the identified issue); and
storing the sentiment score in the one or more databases (See ERHART: [0023] and [0028], the communication analyzer 104 can also look in the previous history database 220 for prior responses 221 of prior communication(s) and score(s) of the prior communications with the person and/or another person to determine the score of the 

As per claim 9, ERHART in view of Beattie, JR. teaches the computer-implemented method of Claim 8, wherein the one or more communication devices is one or more service center devices or one or more customer devices (See Beattie, JR.: [0027], the video head-end office 130 may be associated with or coupled to a customer service center that is adapted to receive customer complaints associated with service of the wireline network 100. The database 142 may include the customer complaint data. Thus, by correlating the third data 146 with the first data 140 and/or the second data 144, the computing device 132 may identify or prioritize issues within the wireline network 100).
 
As per claim 11, ERHART in view of Beattie, JR. teaches the computer-implemented method of Claim 8, wherein the predetermined communication data is one or more of:
adjacent elements from a sequence;
elements of word vectors;

predetermined messages.

As per claim 12, ERHART in view of Beattie, JR. teaches the computer-implemented method of Claim 8, further comprising:
identifying a case from the case data (See ERHART: [0027], [0020] and [0022], communication monitor 102 monitors 300 a text communication from a user to identify an issue in the text communication and previous history database contains information in regard to the history of contact center 201, such as, prior interactions with customers/users of contact center 201, prior communications by other users, previously monitored communications on social network 120, and voice/video conversations with agents of contact center 201, prior responses 221 to different issues in contact center 201, in which the text communication could be a post on social network 120 and the response to the text communication could be sent via an email. Here database storing information on previously monitored communications and prior responses 221 to different issues teaches logging one or more monitored communication activities in connection with case data in which the issues read on case data); and
one or more of:
a user sentiment (See ERHART: [0016], a text communication can comprise a posting on social network 120 and an email sent to contact center 101 by the user. Communication analyzer 104 determines a score(s) of the text communication. A score of the text communication is a score that can be based on various factors such as annoyance (type of language the person uses), language precision (wordy, very text-abbreviated, etc.), helpability (are they looking for a resolution or just angry and not looking for an answer), communication length (i.e., a long length may require a long response), and the like. The score(s) for these factors can be determined in various ways.);
a contact associated with the sentiment;
a company's base sentiment; and
the representative's sentiment.

As per claim 14, ERHART in view of Beattie, JR. teaches the computer-implemented method of Claim 8, wherein the sentiment score is based at least in part on one or more the following:
an average of all cases of the case data (See ERHART: [0034], communication monitor 102 has monitored 50 different posts on the issue on social network 120 with an average score of30. However, the text communication by the user has a score of 60, 
a first case of the case data;
a last case of the case data; and
a selected one or more cases of the case data.

As per claims 1-2, 4-5 and 7, the claims recite a system for scoring sentiments of communication activity, comprising one or more databases that stores data describing electronic communication between one or more customer devices (See ERHART: Fig. 2, a previous history database is installed in a contact center communicating with user or agent via a network) and one or more service center devices (See ERHART: Fig. 1 and [0013], a network server is provided to communicate with contact center and user/agent devices) and a computer coupled with the one or more databases and configured to perform the steps of the methods as described above in claims 8-9, 11-12 and 14, respectively, and as rejected under 35 U.S.C. § 103 as being unpatentable over ERHART in view of Beattie, JR.
Therefore claims 1-2, 4-5 and 7 are rejected along the same rationale that rejected claims 8-9, 11-12 and 14, respectively.


Therefore claim 15-16, and 18-19are rejected along the same rationale that rejected claims 8-9 and 11-12, respectively.

7.3. Claims 13, 6 and 20 are rejected being unpatentable over 
ERHART in view of Beattie, JR., as applied to claims 1-2, 4-5, 7-9, 11-12, 14-16 and 18-19 above, and further in view of
Heath: “SYSTEM AND METHOD FOR USING GLOBAL LOCATION INFORMATION, 2D AND 3D MAPPING, SOCIAL MEDIA, AND USER BEHAVIOR AND INFORMATION FOR A CONSUMER FEEDBACK SOCIAL MEDIA ANALYTICS PLATFORM FOR PROVIDING ANALYTIC MEASFUREMENTS DATA OF ONLINE CONSUMER FEEDBACK FOR GLOBAL BRAND PRODUCTS OR SERVICES OF PAST, PRESENT, OR FUTURE CUSTOMERS, USERS OR TARGET MARKETS”, U.S. Patent Application Publication US 20130073336 A1, filed August 26, 2012 and published March 21, 2013).


However Heath teaches the computer-implemented method of Claim 8, further comprising:
comparing the sentiment score and a satisfactory sentiment score threshold (See [0332], the process 400B continues with storing the results of the above processing in a database referred to herein as the vertical database (operation 421), and sending this data as output data to the user interface 705 of the presentation layer 700 for display (operation 423). Additionally, the results of the above processing are also output to the alert queue 425 for user alerts when consumer or brand sentiment trends change above or below a certain threshold, for example (operation 425). Here the certain threshold of the consumer trend teaches the satisfactory sentiment score and the “certain” threshold teaches the satisfactory sentiment score threshold).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine the teaching of Heath with ERHART in view of Beattie, JR. reference because Heath is dedicated to using location information, 2D and 3D mapping, social media, and user behavior and information for a consumer feedback social media analytics (CF-SMA) platform, using location information, 2D and 3D mapping, social media, and user behavior and 
ERHART in view of Beattie, JR. and further in view of Heath further teaches:
responsive to determining the sentiment score is not satisfactory, initiating a predetermined process to deescalate the sentiment to a satisfactory level (See Heath: [0332] and [0338], the process 400B continues with storing the results of the above processing in a database referred to herein as the vertical database (operation 421), and sending this data as output data to the user interface 705 of the presentation layer 700 for display (operation 423). Additionally, the results of the above processing are also output to the alert queue 425 for user alerts when consumer or brand sentiment trends change above or below a certain threshold, for example (operation 425), to be output to the alerter. Here sending to the alert queue for being output to the alerter 701 and the user interface teaches deescalating the sentiment to a satisfactory level).

As per claim 6, the claim recites a system for scoring sentiments of communication activity, comprising one or more databases that stores data describing 
Therefore claims 6 is rejected along the same rationale that rejected claim 13.

As per claim 20, the claim recites a transitory computer-readable medium embodied with software for scoring sentiments of communication activity (See ERHART: [0013], software monitors communications), the software when executed is configured to perform the steps of a method as described claim 13, and as rejected under 35 U.S.C. § 103 as being unpatentable over ERHART in view of Beattie, JR.
Therefore claim 20 is rejected along the same rationale that rejected claim 13.
References
8.1. The prior art made of record: 
  A. U.S. Patent Application Publication US-20120011208-A1.
B. U.S. Patent Application Publication US-20130073336-A1.
  E. U.S. Patent Application Publication US-20140161236-A1.
8.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
  C. U.S. Patent Application Publication US-20140188459-A1.
  D. U.S. Patent Application Publication US-20120046985-A1.
Conclusions
9.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.2. The Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific 
9.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's
Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
February 12, 2022